NUMBER 13-16-00350-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                              IN RE SOLIS LAW FIRM


                        On Petition for Writ of Mandamus.


                                       ORDER
             Before Justices Rodriguez, Benavides, and Perkes
                             Per Curiam Order

       Relator, Solis Law Firm, filed a petition for writ of mandamus in the above cause

on July 5, 2016, requesting that we direct the trial court to withdraw its June 1, 2016 order

and issue an order: (1) vacating the trial court’s June 1, 2016 rulings denying Relator’s

objections to Plaintiffs’ Exhibits B and D offered in support of their Opposition to

Defendants’ Motion to Disqualify Plaintiffs’ Counsel and sustain such objections; (2) state

Marlene Dougherty is disqualified from acting as counsel in this matter; (3) state Plaintiffs

are directed to obtain new counsel within thirty days from the date of Dougherty’s

dismissal; and (4) state that if Plaintiffs fail to obtain new counsel, this action will be
dismissed. The Court requests that the real party in interest, Francisco Javier Barrios

Almeida, Marco Antonio Barrios Rojo, Erika Barraza Moreno and Roger Wayne Avelar,

or any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of twenty days from the

date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                       PER CURIAM
Delivered and filed the
6th day of July, 2016.




                                                 2